Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 8/25/2021 has been considered.  Claims 1-15 are currently pending.

Response to Arguments
Applicant’s arguments, see page 2, paragraph 2 of the Remarks, filed 8/25/2021, with respect to claims 1-15 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 8/25/2021.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 1-15 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a data transmission method, comprising: 
“determining, by a mobility management entity, that user equipment (UE) has changed from an unreachable state to a reachable state; 
determining, by the mobility management entity, that a serving gateway has downlink data for the UE and the downlink data has not expired; 

sending, by the serving gateway according to the request message, the downlink data to the mobility management entity; 
receiving, by the mobility management entity, the downlink data; and sending, by the mobility management entity, the downlink data to the UE” in combination with other recited elements in claim 1.

The present application also relates to a non-transitory computer-readable medium storing computer instructions, that when executed by a processor of a mobility management entity in a communication network, cause the processor to perform steps of:
	“determining that user equipment (UE) has changed from an unreachable state to a reachable state;
determining that a serving gateway has downlink data for the UE and the downlink data has not expired;
sending a request message to the serving gateway to request the serving gateway to send the downlink data to a mobility management entity;
receiving the downlink data from the serving gateway; and
sending the downlink data to the UE” in combination with other recited elements in claim 6.

The present application also relates to an apparatus comprising:

determine that a serving gateway has downlink data for the UE and the downlink data has not expired; send a request message to the serving gateway to request the serving gateway to send the downlink data to a mobility management entity; 
receive the downlink data from the serving gateway; and 
send the downlink data to the UE” in combination with other recited elements in claim 11.

	The closest prior art, Jeong et al. (US Publication 2017/0164286 A1), teaches that when an active timer expires, a UE enters power saving mode.  Later, the UE transitions from the power saving mode to data transceiver mode.  The MME then checks whether a pending message for the UE is present in the SGW.  Jeong further teaches that when the UE enters a connected mode, the SGW sends a buffered message to the UE.
	A second prior art, Stojanovski et al. (US Publication 2016/0205625 A1), teaches when the UE is in active mode, an application server sends IP packets at a time to a UE when the UE will be available to receive it.

	However, Jeong and Stajanovic, when either taken individually or in combination, fail to anticipate or render obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471